Citation Nr: 0212311	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  95-18 140	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for periodontal disease, 
claimed as gingivitis.

(Additional issues of entitlement to service connection for 
tinnitus; service connection for sarcoidosis/interstitial 
lung disease, including as due to an undiagnosed illness; 
service connection for syncope based on new and material 
evidence; and service connection for brachycardia, with 
hypertension as secondary to herbicide exposure will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
July 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which in part, denied entitlement to service connection 
for gingivitis on both a direct basis and as secondary to an 
undiagnosed illness.

The veteran testified before the undersigned Member of the 
Board at a hearing held at the RO in June 2002.  The 
transcript of this hearing is associated with the claims 
file.  At the hearing, the veteran indicated that he was 
withdrawing his claim for entitlement to service connection 
for a pituitary gland tumor secondary to herbicide exposure.  
Supposedly he was going to complete statement in this regard.

The Board is undertaking additional development on the 
matters of entitlement to service connection for tinnitus; 
service connection for sarcoidosis/interstitial lung disease, 
including as due to an undiagnosed illness; service 
connection for syncope based on new and material evidence; 
and service connection for brachycardia, with hypertension as 
secondary to herbicide exposure pursuant to authority granted 
by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing those 
claims.
FINDING OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been accomplished.

2.  The provisions made to 38 U.S.C.A. § 1117 by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) do not materially change or 
affect the criteria for adjudicating the veteran's claim for 
service connection for periodontal disease under 38 U.S.C.A. 
§ 1117, and the veteran is not prejudiced by the Board's 
adjudication of that claim without first remanding the claim 
for initial RO consideration under Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

3.  The veteran had military service in the Southwest Asia 
theater of operations from September 21, 1990 to March 12, 
1991.

4.  Service connection for periodontal disease, claimed as 
gingivitis is only available for the purpose of receiving VA 
treatment.  Compensation is not available for periodontal 
disease claimed as gingivitis.

5.  There is no evidence to show that the veteran's claimed 
dental disorder is not the result of a known clinical 
diagnosis becoming manifest during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.


CONCLUSIONS OF LAW

1.  Service connection for periodontal disease, claimed as  
gingivitis for the purpose of receiving compensation is 
denied as a matter of law.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002), Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
3.303, 3.304, 3.381(a) (effective June 1999), 4.149 
(effective prior to June 1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


2.  A dental disorder diagnosed as periodontal disease, 
claimed as gingivitis, is not due to an undiagnosed illness, 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified at 38 U.S.C.A. § 1117); 
38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Documentation of record shows the veteran served in Southwest 
Asia from September 21, 1990 to March 12, 1991, and is a 
recipient of the Southwest Asia Service Medal and Kuwait 
Liberation Medal.

Service medical records reflect no evidence of any traumatic 
dental injury.  They reflect that the veteran was seen for 
"perio" evaluations and treatment in May 1990 and was noted 
to have deep root caries in June 1990.  Between 1991 and 1992 
he underwent treatments including polishing and 
enameloplasty.   In March 1992, he was noted to complain of 
"sensitivity."  His separation examination of April 1992 
reveals that he had been diagnosed with gingivitis and was 
currently being seen by the dental clinic.

A November 1997 VA dental examination revealed complaints of 
sensitive teeth, lost filling and bleeding gums.  Several 
missing teeth were shown.  The diagnoses were multiple 
missing teeth (shown on oral examination); periodontal 
disease (moderate generalized), and heavy calculus.  Findings 
also included no limited opening, no trismus, no TMJ and no 
trauma.  



At a hearing held in June 2002 before this Board Member at 
the RO, the veteran testified that he had no problems with 
gingivitis prior to entering the service.  He testified that 
he began visiting the dental clinic in the 1970's and had 
bleeding gums.  He also testified that he had teeth removed 
while in the service.  He testified that he has continued 
with dental treatment since the service and received partial 
dentures.  He testified that he had records of recent dental 
treatment for periodontal problems that he would be 
submitting.

Records were submitted by the veteran at the June 2002 Travel 
Board hearing showing private dental treatment between 2001 
and 2002.  Among the treatment records is a May 2001 general 
dental examination that revealed findings of numerous missing 
teeth, and crowned teeth.  Specific findings as to the gums 
revealed the veteran to have a diagnosis of periodontitis, 
type IV, with findings of heavy localized bleeding.  The 
remainder of the dental records reflects repeated periodontal 
treatment through April 2002.  By April 2002, he was noted to 
have improved.  An intraoral examination and extraoral 
examination in April 2002 found tissues within normal limits.  
A May 2002 letter from the veteran's dentist revealed him to 
be currently stable, but that he would need a great deal of 
maintenance to keep his periodontium and restorative concerns 
in good shape.  


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 1991 and 
Supp. 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2001). 

On November 9, 2000, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA).  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  That 
legislation provides that the definition of undiagnosed 
illnesses will be expanded to include "medically unexplained 
chronic multisystem illness," such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome.  The VEBEA 
also codified the same list of signs and symptoms of an 
undiagnosed illness as had previously been included in 
38 C.F.R. § 3.317.


Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas, supra.

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as to the symptoms 
claimed for service connection as due to an undiagnosed 
illness by this veteran, and hence do not affect the 
adjudication of his claim.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of his claim without 
remand to the RO for initial consideration under the revised 
statute.  See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett 
v. Brown, 8 Vet. App. 1 (1995); See also Soyini v. Derwinski, 
1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. 
§ 3.317 (2001); 66 Fed. Reg. 56, 614, 56, 515 (Nov. 9, 2001) 
(to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss or menstrual disorders.

Compensation shall not be paid under this section, (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317 (2001).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis. Further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2001); see also 
Savage v. Gober, 10 Vet. App. 488 (1997).

The Board notes that, during the pendency of this appeal, VA 
regulations regarding dental disorders were revised, 
effective June 8, 1999.  See 64 Fed. Reg. 30,392 (June 8, 
1999).  Regulations in effect when this claim was filed by 
the appellant in September 1994 provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to outpatient treatment pursuant to 
38 C.F.R. 17.123 (now 38 C.F.R. 17.161).  See 38 C.F.R. 4.149 
(1994).  

Regulations in effect when this claim was filed in 1994 also 
provided that neither pyorrhea nor gingivitis could be 
considered a disease entity and, therefore, were not ratable. 
38 C.F.R. 3.382(c) (1994).

As revised in June 1999, the reference in 38 C.F.R. 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. 3.381(a).  Treatable 
carious teeth continued to be identified as being disability 
which may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
addition, all of 38 C.F.R. 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea under specific circumstances, but, as noted 
above, stated that periodontal disease was not a ratable 
disease entity, was eliminated.  Dental disabilities which 
may be awarded compensable disability ratings are now set 
forth under 38 C.F.R. 4.150 (2001).  These disabilities 
include chronic osteomyelitis or osteoradionecrosis of the 
maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, 
loss of the ramus, loss of the condyloid or coronoid 
processes, loss of the hard palate, loss of teeth due to the 
loss of substance of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be restored by 
suitable prosthesis, when the bone loss is a result of trauma 
or disease but not the result of periodontal disease. 38 
C.F.R. 4.150, Diagnostic Codes 9900-9916 (2001).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities, see 62 Fed. Reg. 8201, 8203 (1997) (under the 
new regulation, "periodontal disease" was to be substituted 
for the terms "gingivitis," "Vincent's disease," and 
"pyorrhea"), may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. 17.161. 38 C.F.R. 3.381 (2001).  
Hence, the Board need not determine which version of the 
regulations is more favorable to the facts in this case. Cf 
Karnas, 1 Vet. App. at 313.

In view of the foregoing, the Board will deny entitlement to 
service connection for a dental disorder for purposes of 
payment of disability compensation.  Both sets of regulations 
provide that the claimed dental condition such as what the 
veteran had (periodontal disease, claimed as gingivitis) is 
service connectable only for treatment purposes, not for 
compensation purposes.  The Board is bound by the regulations 
of the Department. 38 U.S.C.A. 7104(c) (West 1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) recently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing service-connection for a dental disorder exists, 
or was brought to the attention of the RO or the Board but 
not requested.  The RO notified the appellant of the evidence 
needed to substantiate the claims by virtue of rating 
decisions, a statement of the case, and other pertinent 
correspondence, that discussed the evidence considered since 
the initial decision on appeal, and requests for assistance 
in development of evidence to support his claims.  The 
statement of the case also advised him of the revised duty to 
assist provisions of the VCAA.  The appellant was afforded 
the opportunity to submit arguments in support of the claims, 
and in fact did so.  He testified at a personal hearing 
before this Board Member.

Further, he received a dental examination that will permit an 
informed determination of the claim.  For reasons that will 
be apparent, there is no requirement to obtain the report of 
the April 1995 Persian Gulf Registry examination or a 
November 1995 Persian Gulf examination alleged to still be 
missing from the claims file before a determination can be 
made.

The Board asked the veteran to assist, and he has offered 
assistance through his Travel Board hearing testimony, in 
which he submitted records and testified that he had no 
additional outstanding records regarding his dental claim.  

As a result, the Board believes the record is complete to the 
extent possible.  The veteran has not mentioned any relevant 
evidence that exists but not already obtained that would be 
crucial in the claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The RO developed the claim conscientiously and sought to 
obtain information from various sources that would be 
helpful.  No other relevant but outstanding records have been 
mentioned to warrant expenditure of additional adjudication 
resources.  Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).


Although there appears to be a Persian Gulf Registry 
examination from July 1994, and perhaps another such 
examination from November 1995 that have not been associated 
with the claims file, obtaining these records would not 
influence the outcome of this decision.  There are already 
records showing treatment for gum disease during active duty 
and records of treatment for gum disease after service, thus 
these records would be redundant and would not add any 
pertinent evidence in this instance where the law, not the 
evidence is dispositive.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

The veteran has not disputed that VA has completed the 
development required.  See Dixon v, Gober, 14 Vet. App. 168, 
173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
what evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 01-
997 (U.S. Vet. App. June 19, 2002).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him through seeking 
information and providing him with information.  In view of 
the foregoing, the Board finds that the appellant will not be 
prejudiced by its actions, and that a remand for the RO to 
adjudicate his claims under the new law would only serve to 
further delay resolution of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits shall be 
denied or the appeal to the Board terminated because of 
absence of legal merit or the lack of entitlement under the 
law. Id. at 430.

Such is the case here.  Both the previous and amended 
regulations preclude the payment of compensation for 
periodontitis and only allow service connection for such 
conditions for the purpose of determining eligibility for 
dental treatment.  Therefore, service connection for 
periodontal disease, claimed as gingivitis, for the purpose 
of receiving compensation, is denied as a matter of law. Id.

However, the Board notes that the issue of entitlement to VA 
outpatient dental treatment has been raised via the veteran's 
claim for service-connected disability compensation for 
periodontal disease, claimed as gingivitis.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

It does not appear that the RO has adjudicated this issue.  
The RO has not given notice of the relevant provisions to the 
veteran.  See 38 C.F.R. §§ 3.381, 17.161 (2000) (previously 
38 C.F.R. § 17.120).

Therefore, as the issue of service connection for periodontal 
disease, claimed as gingivitis for the purpose of receiving 
VA treatment has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

Regarding the question of whether service connection should 
be granted for the veteran's periodontal condition as due to 
an undiagnosed illness, there is clear evidence that the 
veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf war.   The Board notes that the 
veteran's dental disorder has been diagnosed as 
periodontitis, and accordingly there is no basis for his 
claim that his dental disorder is due to an undiagnosed 
illness occasioned by service in the Persian Gulf during the 
period of hostilities in that part of the world.  


In this regard, VA examination of record specific to service 
in the Persian Gulf shows the veteran's dental disorder has 
been identified and accordingly diagnosed.

As the veteran's claim is a diagnosed disorder, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection for this dental 
disorder. See 38 C.F.R. § 3.317(a)(1)(ii).  

Thus, for the purpose of the current determination, the 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness or illnesses that can be 
related to service under the provisions of 38 C.F.R. § 3.317 
(2001).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for periodontal disease, 
claimed as gingivitis, including as due to an undiagnosed 
illness.  See Gilbert, supra.


ORDER

Entitlement to service connection for periodontal disease, 
claimed as gingivitis, to include as due to undiagnosed 
illness for the purpose of receiving compensation is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

